Judge Hedrick
dissenting.
I am unable to put the same construction on the evidence as does the majority. Trooper Smith testified:
“As the headlights approached me it seemed as though the headlights pointed towards the median. At this time I saw *547the water running down in my lane. I slowed down. I saw a vehicle hit the shoulder of the median . . . . ”
“Well, I approached Mr. Chaney, and I have known him. I said, ‘Earl, what happened?” He said, T hit the water.’ He said, ‘We were talking and the next thing I knew we were over here in the median.’
“Q. Did he make any statements about losing it?
“A. He stated, he said, T must have lost it when I hit this water.’ ”
When all the evidence is viewed in the light most favorable to the plaintiff, it is sufficient, in my opinion, to raise an inference that the defendant drove his automobile in heavy rain without keeping a proper lookout and without keeping the automobile under proper control, and that these omissions caused the automobile to skid and overturn, causing some inj uries to the plaintiff. The stream of water 18 to 20 feet wide and 1/8 of an inch deep flowed across both lanes of the highway. Trooper Smith saw the water, slowed down, and passed safely through it. The defendant, on the other hand, either failed to see the water because he was not keeping a proper lookout and did not slow down and lost control of his vehicle, or he saw the water and did not slow down and lost control of the vehicle. In either event, plaintiff’s evidence is sufficient to raise an inference that his injuries were the proximate result of the negligence of the defendant in the operation of the motor vehicle. These inferences were for the jury, not the Court, to resolve.
I vote to reverse the judgment directing a verdict for the .defendant.